Quinn, Chief Judge
(dissenting):
A conviction- cannot be proved by a confession alone. There must be, in addition, independent evidence of the commission of the offense to which the accused confesses. However, the independent evidence is not required to prove the commission of the offense beyond a reasonable doubt. All that is required is that the independent evidence establish that the offense was probably committed; the identity of the offender may be established by his confession. United States v Smith, 13 USCMA 105, 32 CMR 105.
The record of trial shows the following:
1. A one and one-half ton truck was assigned to the Material Control Section, which was housed in Warehouse 1500. The Warehouse was located right next to the “flight line.”
2. The vehicle was used to haul “larger aircraft parts” and to transport “parts back and forth between the squadron’s control section.” While the meaning of this part of Airman First Class Walsh’s testimony was not fully explained, it is reasonably inferable that he meant that the truck was used for “delivery [of parts from the control section] to the flight line.”
3. Walsh “monitor [ed] the pickup of parts for delivery to the flight line.” Only persons assigned to the control section were authorized to use the vehicle. About 2:30 p.m., after completing a “delivery . . . down to the flight line,” Walsh parked the vehicle in its normal parking place behind Warehouse 1500.
4. At about 9:40 p.m., the truck was observed “driving at a high speed ... on the wrong side of the road.” It was traveling in a direction away from the warehouse area. As the driver attempted to negotiated a turn in the road, the truck capsized and came to rest in a ditch on the side of the road. At that time the truck was empty.
5. The driver left the area immediately after the accident. It may be inferred from the evidence that he did not identify himself to persons at the scene.
In my opinion, when it is shown that a truck, normally used to deliver material between a warehouse and points on a road immediately adjacent to it, was observed at night speeding away from the warehouse on the wrong side of the road; and when it is further *425shown that the vehicle overturned as it attempted to negotiate a turn in the road, and the driver left the area without identifying himself to bystanders, the evidence is sufficient to show that the vehicle involved in the accident had probably been taken, or was being used, without authority.
I would affirm the decision of the board of review.